Citation Nr: 0427203	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-21 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a right 
nephrectomy performed by VA in February 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This case was previously before the Board in June 2001 at 
which time it was remanded for additional development.  The 
Board again remanded the case in May 2003 in order to 
schedule the veteran for a travel board hearing.

To the extent that the veteran claimed that right nephrectomy 
residuals aggravate his hepatitis C, the appellant should 
understand that he is already service-connected and 
compensated for hepatitis C.  His contention regarding an 
increased disability due to hepatitis C is a claim that was 
adjudicated by the RO in October 2001.  The veteran did not 
appeal that decision, and hence, that issue is not before the 
Board.

On appeal the veteran has raised the issue of entitlement to 
service connection for depression secondary to multiple 
service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran does not have additional disability associated 
with residuals of a right nephrectomy that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of VA, 
nor as the result of an event that was not reasonably 
foreseeable.



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for residuals of a right nephrectomy in February 1997 at 
the Clarksburg VA Medical Center have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim 
including what information and evidence VA will seek to 
provide, and what information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103.  

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction or regional office (RO) decision on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

In the Board's view, a September 1999 statement of the case 
and correspondence dated in August 2001 substantially 
complies with the aforementioned notice requirements.  As for 
the content of the notice, the veteran was informed that the 
evidence needed to support his claim was additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  The veteran was notified that VA 
would obtain medical records from any VA facility he 
identified and would assist him in obtaining any private 
treatment records associated with right nephrectomy residuals 
upon completion of appropriate VA authorization forms.

While the VCAA notice was not issued in the chronological 
manner contemplated by the Pelegrini Court, such an error 
does not necessarily result in prejudice to the appellant.  

The record reflects that the veteran was provided with notice 
of the rating decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case and a supplemental statement of the case that notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Indeed, in 
February 2001, he submitted additional evidence of his own to 
support his claim in the form of a medical opinion.  Based on 
the procedural history of this case, the Board concludes that 
VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain all medical records from the Clarksburg VA Medical 
Center (VAMC) that were associated with the nephrectomy, 
schedule examinations, and obtain expert opinions.  

In light of the foregoing, to the extent that VA may have 
failed to fulfill either the duty to notify and the duty to 
assist the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Clarksburg VAMC records show that the veteran was seen 
several times in January 1997.  Initially, he complained of a 
one-month history of right upper quadrant abdominal pain 
accompanied by nausea and epigastric distress.  An 
echogram/ultrasound revealed a solid mass in the right 
kidney.  The diagnosis was suspicious neoplastic mass lesion.  
Notes indicated a possible need to differentiate between 
renal cell carcinoma vs. recurrence of Hodgkin's disease that 
first occurred 30 years earlier.  A computerized tomography 
(CT) scan resulted in a diagnosis of possible malignancy.  
Follow up was recommended.  An abdominal CT with contrast was 
conducted, and it revealed a solid mass with a hypodense 
center in the anterior aspect of the right kidney measuring 
approximately four centimeters.  The primary diagnosis was 
possible malignancy, follow-up needed.  The findings of an 
echogram revealed a suspicious neoplastic mass lesion in the 
mid portion of the right kidney.  

A urology consultation in February 1997 assessed probable 
hypernephroma.  The plan was renal exploration with probable 
radical nephrectomy.  An oncology note dated in February 1997 
contained some of the veteran's medical history.  The 
assessment was the veteran had a "history and findings 
compatible with Hodgkin's disease in remission?"  The 
veteran was stable for planned exploratory surgery the 
following day to define the nature of the mass in the right 
kidney.

A signed consent form dated in February 1997 notes the 
operation or procedure was right radical nephrectomy.  The 
nature of the operation was incision in flank and removal 
right kidney.  The description of operation was as noted 
above.  Complications, side effects, or reasonably 
foreseeable associated risks were listed as infection, 
bleeding, heart attack, stroke, pneumonia, pneumothorax, 
recurrence of tumor, and death.  The potential benefit of the 
surgery was the removal of the tumor.  "None" was listed 
under the section designated for other treatment and 
management of the condition.

The February 1997 operative report indicated that the veteran 
underwent a right radical nephrectomy.  The preoperative 
diagnosis was right renal mass and postoperative diagnosis 
was probable right renal cell carcinoma.

A letter from the American Red Cross dated three days after 
the surgery indicated that the blood the veteran donated to 
himself prior to surgery had tested positive for hepatitis C.  
The unit of blood was available for his scheduled surgery.  
The veteran was advised to discuss the test results with his 
physician and was informed that his doctor would also be 
informed of the test results.  

A February 1997 pathology examination of the excised right 
kidney by a VAMC resulted in the diagnosis of renal cell 
tumor with granular cell/oncocytoid features.  The case was 
forwarded to the Armed Forces Institute of Pathology (AFIP) 
for review.  A March 1997 AFIP consultation report diagnosed 
an oncocytoma.  A supplementary VAMC report dated a week 
later noted the AFIP findings and indicated that the 
diagnosis was conveyed to the chief of surgical service and 
the urology resident.

Treatment records dated in October 1997 noted a history of 
renal cancer that was treated with surgery only.  The veteran 
complained of a strong urine odor that he believed was 
related to renal cancer or hepatitis C.  In November 1997, a 
nursing assessment note indicated that the veteran had a 
right nephrectomy due to a rare tumor that was the result of 
radiation.

In January 1998, the veteran submitted documents consisting 
of several case studies and abstracts obtained through 
personal research.  The studies discussed the identification 
of and treatment for renal oncocytoma.  Oncocytoma was 
described as an uncommon, benign tumor of the kidney that 
represents 3 to 10 percent of all solid renal masses.  
Diagnosis was seldom recognized before the operation.

VAMC treatment records dated in August 1998 note right renal 
tumor status post right nephrectomy.  Hepatitis C was 
diagnosed in March 1997.

The veteran was awarded Social Security disability benefits 
effective from July 1997 due to various medical disorders.

The veteran testified during a personal hearing in March 
1999.  He stated that he applied for a drug study and was 
told his liver enzymes were high.  A private physician told 
him that he needed an ultrasound so he went to VA.  Shortly 
after undergoing the ultrasound he was told that he had a 
large tumor on his kidney and that it was renal cell 
carcinoma.  He was scheduled for a biopsy and appointments 
with urology and surgery departments.  The urologist 
confirmed the diagnosis.  When he called the VAMC the morning 
of the biopsy he was told that it was canceled since the only 
two forms of kidney tumors were malignant.  The same day he 
was scheduled to undergo exploratory surgery with possible 
right radical nephrectomy.  The kidney was removed and he was 
never told that the tumor was benign.  The doctors knew he 
had strong radiation treatment as a child and had hepatitis 
C, both of which affected his kidneys, but they never told 
him of any problems outside of the cancer.  Five days after 
surgery when the staples were removed the physician still led 
him to believe that the tumor was cancerous.  He had several 
postoperative visits and it was not until November 1997 that 
a new oncologist informed him that the tumor had been benign.  
He later talked to a surgical resident and asked why they did 
not try other options and was informed that they did not 
differentiate between the two types of tumors and just remove 
the kidney.

In March 1999, the veteran submitted medical information 
obtained from the Internet.  The information consisted of 
color photographs of renal oncocytoma and renal cell 
adenocarcinoma with descriptions of their appearance. 

The veteran submitted a medical opinion in January 2001 from 
Craig N. Bash, M.D., a neuro-radiologist.  The physician 
reviewed the veteran's records and opined that 
hospital/physician that cared for the veteran were negligent 
in not doing a pre-op renal MRI to evaluate the kidney, not 
performing a frozen section during the operation, and not 
performing a nephron sparing partial nephrectomy.  He 
indicated that he could not find a renal angiogram report in 
the records and that it would have been useful in identifying 
the internal vascular anatomy and possible surgical planes.  
Dr. Bash also indicated that the veteran received inadequate 
pre-op informed consent because other treatments were not 
discussed.  Dr. Bash noted that in light of the veteran's 
hepatitis C, which was known prior to the surgery, VA was 
negligent not to have performed a nephron sparing partial 
nephrectomy because treatment for hepatitis would be limited 
or precluded by reduced renal function that would result from 
a full nephrectomy.

In February 2001, a friend of the veteran stated that she had 
medical power of attorney and she was never approached about 
the removal of a kidney.  She indicated that after surgery 
the surgeon indicated that the tumor was cancerous and that 
it did not appear to spread to surrounding areas.  

The veteran testified during a central office hearing in 
February 2001.  He stated that he consented to a right 
nephrectomy only if the tumor was malignant.  He believed 
that he did not give informed consent because he was not told 
of alternative treatments.  He also discussed literature he 
gathered on the topic.  He also argued that the kidney should 
not have been removed because of his prior medical history of 
radiation treatment for Hodgkin's disease, and hepatitis C.  
The veteran states that the treating physicians knew or 
should have known this history before the surgery.  The 
veteran testified that due to the nephrectomy, he had 
frequent voiding and high blood pressure.  The rest of his 
testimony was similar to that which was offered at a previous 
hearing.

VAMC records dated in March 2001 noted that the veteran 
complained of headaches and dizziness since his nephrectomy.  
Other records from 2001 indicate that the veteran complained 
of frequent voiding at night secondary to his right 
nephrectomy.  

A September 2002 report of contact indicates that there were 
no additional medical records located in the veteran's tort 
file other than those at Clarksburg VAMC.

A report from Donna Robino, M.D., a nephrologist at the 
Wilmington VAMC indicated that she reviewed the veteran's 
file.  She opined that it was not at least as likely as not 
that the veteran had additional permanent disability 
following the February 25, 1997, right nephrectomy that he 
would not have had if he had not under gone this procedure, 
nor would he have had additional permanent disability 
following the nephrectomy that he would not have had if he 
had undergone a nephron sparing partial nephrectomy.  The 
basis for the opinions was that the veteran had normal renal 
function and normal urinalysis one year postoperatively.  His 
nephrectomy did not cause any damage and the evidence to date 
showed no change in renal function since the surgery.  As to 
whether the better medical practice would have been to delay 
any nephrectomy until a preoperative renal magnetic resonance 
imaging scan was first secured, the physician deferred to the 
urologist's opinion, but indicated that the literature 
suggested that imaging was not helpful.  As to whether the 
better medical practice would have been to secure a frozen 
section first before carrying through with a complete 
nephrectomy, the physician again deferred to the urologist's 
opinion, but indicated that literature reports that a frozen 
section was not always reliable and the tumors have a 
malignant potential.  As to whether the better medical 
practice would have been to perform a nephron sparing partial 
nephrectomy, the physician deferred to the urologist's 
opinion, but indicated that nephrology literature supports a 
nephrectomy unless there are other medical problems.  The 
physician noted that the veteran had normal renal function, 
normal urine analysis, and no history of hypertension.  To 
date, urinalysis continued to be normal, but creatine and 
blood glucose increased.  Other possibilities included 
nonsteroid toxicity with history of chronic pain.  

The urologist indicated that a nephrectomy was the standard 
of care when a solid four centimeter tumor is found on CT 
scan.  Scans did not differentiate a renal cell carcinoma 
from the much rarer oncocytoma.  The physician opined that 
the use of contrast or even a MRI would not have been of much 
help, and noted that radiographic findings of an oncocytoma 
are so similar to a renal cell carcinoma that a malignancy 
would still be the primary concern.  The urologist opined 
that a surgeon must always approach a lesion as a cancer.  
Exposing the kidney and doing a biopsy of a mass, which as 
the gross appearance of cancer, is not the standard.  
Removing the kidney without exposing it is considered the 
safest approach to prevent spread.  This physician further 
opined that even if a frozen section was done, it was likely 
that the pathologist could not have made a definitive 
diagnosis of a benign lesion.  He had to send the more 
reliable permanent sections out to the AFIP for confirmation.  
Partial nephrectomy is only appropriate if one is dealing 
with a solitary kidney.  The physician noted that renal 
function remained normal after the surgery, and offered the 
opinion that the veteran's urinary frequency was not the 
result of the nephrectomy.

The veteran testified during a travel board hearing in March 
2004.  His testimony regarding the right nephrectomy and 
events leading up to it was essentially consistent with 
previous testimony.  In addition, the veteran addressed the 
medical opinions of record, his belief that there was no 
informed consent prior to surgery, and information he learned 
about through personal research.

Analysis

Initially, the Board acknowledges that the June 2001 remand 
stated that this claim was filed in August 1997.  That is 
erroneous.  While the veteran in August 1997 did list 
"kidney removal (cancer) 97" on his VA Form 21-526, he did 
not allege that that was a claim for benefits under 38 
U.S.C.A. § 1151.  Indeed, on an attached VA Form 21-4138, the 
veteran wrote that he was seeking service connection for 
hepatitis C, and nonservice connected pension based on his 
overall health.  The veteran did file a claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 in January 
1998, and at that time he stated that it was not before 
November 1997 that he learned that his right kidney tumor was 
benign.  Hence, as a claim for compensation under 38 U.S.C.A. 
§ 1151 was not the filed until January 1998, only the law 
effective on and after October 1, 1997 is for application in 
this case.

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA and the disability is not the 
result of his own willful misconduct, disability compensation 
shall be awarded in the same manner as if such additional 
disability were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  

First, it is necessary for the veteran to show that 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1).  The mere fact that aggravation occurred will 
not suffice to make the disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered. 38 C.F.R. § 
3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  In this case, the veteran filed his claim in January 
1998; therefore, the amended version of the statute is 
applicable, and for the veteran to prevail, the evidence must 
establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault o n VA's part in furnishing the surgical treatment.

In this case, the veteran's main contention was that although 
he consented to the right nephrectomy, it was not an informed 
consent because he was not informed of other forms of 
treatment for the tumor and that he did not consent to the 
removal of his right kidney if the tumor was benign.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  As shown by the signed consent form, the veteran 
consented to a right nephrectomy for the removal of a tumor.  
Despite the fact that physicians believed the tumor was 
cancerous, there was nothing on the consent form to show that 
the kidney removal was contingent upon a finding that the 
tumor was cancerous.  A benign tumor is still a tumor.

The consent form also indicated that there was no alternative 
treatment to the nephrectomy.  The veteran contends that this 
was not true and that he should have been informed that a 
biopsy, frozen section, or a partial nephrectomy were 
alternatives that should have been discussed and pursued 
before resorting to a nephrectomy.  

"Informed consent" is the freely given consent that follows 
a careful explanation by the practitioner to the patient or 
the patient's surrogate of the proposed diagnostic or 
therapeutic procedure or course of treatment.  The 
practitioner, who has primary responsibility for the patient 
or who will perform the particular procedure or provide 
treatment, must explain in language understandable to the 
patient or surrogate the nature of a proposed procedure or 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32 (2003).

As shown, regulations only require that the patient be 
provided an explanation of reasonable and available 
alternatives and, in this instance, the physician indicated 
that there were none.  Thus, the question raised is whether 
the alternatives noted by the veteran were both reasonable 
and available, thereby requiring disclosure.  There is no 
evidence to suggest that the noted alternatives were not 
available, so the focus turns to whether they were 
reasonable.  

An opinion from Dr. Bash indicated that the veteran received 
inadequate preoperative information because other treatments 
were not discussed, and that due to their omission, informed 
consent was not given.  Opinions from a VA urologist and a 
nephrologist suggest otherwise.  When faced with conflicting 
diagnoses the Board must compare and weigh the probative 
value of the two opposing medical opinions.  If they are in 
equipoise, then the benefit of the doubt is applied in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the conflicting opinions are not in equipoise.  

Unlike the VA physicians, who are specialists in their 
respective fields of nephrology and urology, Dr. Bash is a 
neuro-radiologist.  While Dr. Bash's title of physician 
qualifies him to offer a medical opinion, his opinion does 
not carry as much weight as the opinions offered by VA 
physicians, who are presumably more experienced with kidney 
tumors due to their specialties.  Cf. Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (A medical professional is not competent 
to opine as to matters outside the scope of his expertise.) 

Dr. Bash indicated that the veteran did not provide informed 
consent, since he was not told of the possibility of a 
partial nephrectomy.  Dr. Bash noted that the VA doctors knew 
the veteran had hepatitis C prior to surgery.  Dr. Bash 
states that the physicians were aware of the impact that 
hepatitis C has on a person's renal function.  Hence, Dr. 
Bash argues that the veteran should have been informed of a 
nephron sparing partial nephrectomy.  

Notably, there is no competent evidence that the VA 
physicians were aware of the veteran's hepatitis C prior to 
surgery.  Clarksburg VAMC records do not note a diagnosis of 
hepatitis C prior to surgery.  The letter from the Red Cross, 
which was dated after the surgery, notified the veteran of 
the diagnosis and stated that his "doctor will also be 
informed of these test results."  The wording of the letter 
strongly suggests that the Red Cross had not informed VA 
physicians prior to surgery.  For these reasons, the Board 
finds that Dr. Bash's opinion regarding consent was based on 
an incorrect assumption.  In the absence of hepatitis C as a 
known risk factor prior to surgery, the opinion does not have 
sufficient probative value to conclude that a partial 
nephrectomy was a reasonable course of action.

VA physicians, on the other hand, provided statements that 
indicate a CT scan, biopsy, frozen section, or partial 
nephrectomy were not reasonable alternatives.  Both 
physicians opined that a scan would have not been helpful in 
distinguishing a malignant tumor from a benign one.  As for 
performing a frozen section, the nephrologist indicated that 
pathology reports were not always reliable.  The urologist 
made a similar statement and indicated that a pathologist 
would likely have had to send out more permanent sections to 
AFIP for confirmation.  In addition, he indicated that 
lesions were approached as though they were cancerous and 
that to expose a potentially cancerous kidney to a biopsy was 
not the standard of care.  Regarding a partial nephrectomy, 
the urologist indicated that this procedure was only 
appropriate if the veteran only had one kidney.  The 
nephrologist also supported a nephrectomy unless there were 
other medical problems.

In essence, the VA physicians indicated that the Clarksburg 
VAMC physicians followed the standard procedures when faced 
with a potentially cancerous tumor.  Furthermore, they 
provided sufficient reasoning for why alternative procedures 
mentioned by the veteran and Dr. Bash were not appropriate.  
In light of the fact that alternative methods would not have 
been helpful in identifying the benign nature of the tumor, 
and in light of the fact that alternatives recommended by Dr. 
Bash were not standard procedure, the Board finds that they 
were not reasonable options.  As such, discussion of these 
options with the patient was not required.

Having addressed the veteran's specific contentions, the 
Board's attention now turns to the other aspects of 
entitlement.  First, the evidence must establish that 
additional disability occurred as a result of the right 
nephrectomy.  In this regard, the veteran contends that he 
suffers from increased voiding due to the surgery.  There is 
no medical evidence of record to support this contention.  
Indeed, a VA urologist has opined that the veteran's urinary 
frequency was not the result of the right nephrectomy.  
Additionally, an opinion from the VA nephrologist was that 
the appellant did not have additional permanent disability 
following the right nephrectomy based on the fact that he had 
normal renal function and urinalysis one year 
postoperatively.  As there is no evidence of additional 
disability as a result of a right nephrectomy, it is 
reasonable to conclude that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.

Accordingly, entitlement to compensation for residuals of a 
right nephrectomy under the provisions of 38 U.S.C.A. § 1151 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

                                                                                              
(Continued on next page)



ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for residuals of a right nephrectomy 
performed by the VA in February 1997, is denied.


______________________________               
______________________________
              D. C. SPICKLER	                   	GEORGE E. 
GUIDO, JR.
Member, Board of Veterans' Appeals                              
Acting Member, 
                 Board of 
Veterans' Appeals


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



